Citation Nr: 0635260	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected chronic lateral instability and 
degenerative changes of the left ankle.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1992 to 
September 1996.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 RO rating 
decision that denied an increased rating for the service-
connected chronic lateral instability of the left ankle.  

The RO also denied service connection for degenerative 
arthritis of the left ankle and for left knee arthritis, 
claimed as secondary to the service-connected left ankle 
instability.  

In a February 2005 decision, the Board granted service 
connection for degenerative changes of the left knee as 
secondary to the service-connected left ankle instability, 
and remanded the remaining two issues to the RO for 
additional development of the record.  

In March 2006, the RO granted service connection for 
degenerative arthritis of the left ankle.  The RO thereupon 
returned the file to the Board for further appellate review.  

Where a claim for service connection is granted during the 
pendency of an appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date 
assigned for the disability.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The veteran has not filed an NOD in regard to the 
compensation level or effective date assigned to his left 
ankle arthritis or his left knee arthritis, and those issues 
are accordingly no longer before the Board.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected lateral instability and 
degenerative changes of the left ankle is shown to be 
productive of a disability picture that more nearly 
approximates that of malunion of the tibia and fibula with 
resulting marked ankle impairment manifested by instability, 
functional loss and recurrent joint pain.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for 
the service-connected chronic lateral instability and 
degenerative changes of the left ankle are met.  U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a 
including Diagnostic Code 5271 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2005, the AMC sent the veteran a letter informing 
him that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse; the veteran had an 
opportunity to respond prior to the issuance of the March 
2006 SSOC.  

In July 2006, the RO sent a letter to the veteran informing 
him that the file was being returned to the Board for review, 
but that he could still submit any additional evidence 
directly to the Board.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The letter listed the evidence newly received by VA and 
informed the veteran about what specific evidence was still 
required to show entitlement to increased rating for the 
service-connected left ankle disability (i.e., medical 
statements showing the severity of the disability and/or lay 
statements from persons able to provide firsthand observation 
of the severity of the disability).  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the April 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC of October 2002 1998 
and the SSOCs of July 2003 and March 2006; this suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
was done in a letter sent to the veteran in July 2006.  
Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  The 
veteran has been afforded appropriate VA medical examinations 
in support of his claim.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for chronic lateral instability of the left ankle.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In adjudicating this claim, the Board has carefully 
considered the veteran's VA treatment records for the entire 
period on appeal.  These include extensive inpatient and 
outpatient treatment notes regarding the left knee by VA 
orthopedic, pain management, and physical rehabilitation 
specialists, as well as such diagnostics as X-ray studies, 
magnetic resonance imaging (MRI) analyses, and computed 
tomography (CT) scans of the knee.  

The file also contains a report of a recent VA medical 
examination conducted in January 2006, with addendum in March 
2006, and this examination report was considered by the RO 
prior to issuance of the March 2006 SSOC.  

The RO assigned the current 20 percent rating for chronic 
left ankle disability under 38 C.F.R. § 4.171a, Diagnostic 
Code (DC) 5271 (limited motion of ankle).  

Under the criteria of DC 5271, "moderate" limitation of 
motion may be compensated at 10 percent, and "marked" 
limitation of motion may be compensated at 20 percent.  

The rating schedule does not define the terms "moderate" 
and "marked."  Rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  As a 
point of reference, normal range of motion for the ankle for 
rating purposes is dorsiflexion from 0 degrees to 20 degrees, 
and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

In the veteran's most recent VA medical examination in 
January 2006, he was able to dorsiflex the ankle to 18 
degrees and plantar flex the ankle to 30 degrees; the 
examiner stated that the left hindfoot was unstable status 
post two stabilization procedures.  

The veteran also reported that he wore a lidocaine patch on 
the ankle for pain control and that his pain was subjectively 
4 or 5 on a 10-point scale.  The veteran was observed to wear 
an ankle-fixation orthotic (AFO) and to walk with a slight 
limp, although with no apparent discomfort.  

The assessment of the VA examiner was that of unstable left 
hindfoot, status post two stabilization prccedures and X-ray 
changes in the left ankle mortise.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see  Johnson v. Brown, 9 
Vet. App. 7 (1996)), to include IVDS (see VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998)).  

In this case, the veteran already has the highest rating 
possible under DC 5271, so a higher schedular rating based on 
De Luca is not possible.  The Board notes in this regard that 
the rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  In this case, however, no other 
diagnostic code provides any basis for assignment of a higher 
rating.  

Under 38 C.F.R. § 4.71a, the Board finds that an alternative 
Diagnostic Code for rating an ankle disability includes DC 
5262 (malunion or nonunion of the tibia and fibula).  

In connection with the recent VA examination, it was noted 
that the veteran had CT scan and MRI findings consistent with 
deformity involving the talus and malleolus.  The Board finds 
that the demonstrated bony changes equate with malunion of 
the tibia and fibula and permit rating of the service-
connected left ankle disability under the provisions of DC 
5262.  

Given the demonstrated unstable hindfoot and the related 
functional loss and pain, the Board finds that the service-
connected disability picture more nearly approximates that of 
marked left ankle dysfunction as considered under the 
criteria of DC 5262.  

Under these circumstances, an increased rating of 30 percent 
for the service-connected left ankle disability is for 
application under the schedular criteria.  




ORDER

An increased rating of 30 percent for the service-connected 
chronic lateral instability and degenerative changes of the 
left ankle is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


